Title: To George Washington from Joseph Reed, 18 June 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Philada June 18th 1777

By some Accident Mr Peters omitted sending me your Favour of the  Instt so that I did not receive it till several Days after he returnd. I cannot sufficiently acknowledge the kind Sentiments it breathes, nor express the Satisfaction it has given me. If I had been capable of the Disingenuity which might seem to appear I should certainly have guarded it: but as my Letter to which that was an Answer contained nothing that could make any Caution necessary none was used. While there was a Prospect of General Lee’s Release I purposely avoided an Explanation as I hopped my Letter might have been preserved. Certain I am it contained no other Sentiment than lamenting the Loss of Mount Washington as occasioned (I frankly acknowledge) by hesitating too long between clashing Opinions—the Want of Assistance to enable your Excelly to bear the Load of accumulated Losses & Misfortunes & to enable you to extricate yourself from the Difficulties which surrounded us.
I pressed him to hasten with his Troops to our Relief as necessary to raise the Spirits of our broken Army & as General Greens Judgment had just then proved so erroneous; I urged General Lee by every Motive of Regard to the Cause & his own Honour & Safety to hasten his March that his Judgment & Experience might in some Degree Supply that Defect—To induce him to exert himself I remember I told him that I knew you had a great Confidence in his Abilities as well as the publick & that the Opinions of others had kept you in Suspence, t⟨ho⟩ I believed your own Judgment was fixed—His Answer you may recollect followed these Ideas, tho mingled with those Expressions & a Style which you may recollect was peculiar to himself. I gratefully remember the Honour you often did me in hearing my Sentiments & should have been sufficiently encouraged to have express’d my Apprehensions of any Quality of the Mind whose Operations might prejudice the Service & your own Honour if my Views & Subject had led to it. But at that

Time I had nothing more upon my Mind or in Prospect, than the Affair of Mount Washington & a speedy Junction with General Lee. But I will not trouble you any farther upon this Subject than to give you my most sincere Thanks for the kind & obliging Manner in which you have relievd my Mind from the Anxiety which the apprehended Loss of your Favour & Friendship had occasioned.
I saw Dr Shippin yesterday who surprizd me very much by mentioning that you had received no Letters from me on the Subject of the late Appointment. I assure you, my dear Sir, I wrote immediately on receiving Information of your kind Intentions & when I had determined which I would not do hastily or without Advice of my Friends, I wrote immediately & sent the Letter to Mr Hancocks as the proper Place to be forwarded. I confess my Inclinations led me strongly to accept & more especially when I was assured of your Favour & Friendship but upon a Calculation of the Expence which would attend it & for which the Congress have not made any special Provision I found that in two or three Years I should probably sink my little Fortune do Injustice to the public or discredit the Station. This added to the many Promotions made in the Interim were my principal Reasons. My Prospects in the civil Line are considerable these I must also have sacrificed—For all these I am sure you will make due Allowances & I hope not disapprove my declining the Honour you intended me. I can hardly flatter myself with the Hope of contributing any Thing to your Ease or Honour but my Prayers & Wishes for both will ever be as sincere as my Attachment & Respect are lasting & ardent.
I have this Morning seen a Copy of your Letter to General Arnold expressive of your Plan & Views of the Enemy’s Intentions it cannot be unacceptable to you to know that it is highly approved. I have lately had a Collection of English Papers by Way of France, I read with great Pleasure the Encomiums which the British Officers have wrote to their Friends not only on the Virtues of your private Character—but Conduct of the War. The Praise of an Enemy cannot be suspected—be assured you Stand high in the Opinions of the first military Characters in Europe—As far as my poor Opinion can go I think your present System & Plan has the fairest Chance of Success & will meet with it if some of those unforeseen Strokes to which War is subject do not intervene. We have had a Letter published here which says we must fight or forget our Honour it is said to be wrote by some General Officer; I cannot think he intended it for publication—Your Letter contains different & I think juster Sentiments upon this important Point.
Col. Moylan writes that he thinks my Knowledge of the Country & People would be of Use in the Quarter where he is & presses me to

come up, which I shall do immediately & pay my Respects at Head Quarters as soon as possible.
I have been employed for some Time in labouring an Accomodation with the contending Parties in this State which thro’ General Armstrongs & Mifflins Influence is at last effected, so as to afford the fairest Prospect of bringing forth the Force of this State. General Mifflin addressed the People at a Town Meeting in your Name & requested them all to turn out, but on Tryal this was found impracticable—About 4000 besides those in the Field will probably be the Number provided they can get Arms Accoutrements & Tents: but there is at present so lamentable a Deficiency in those Articles that I very much fear Difficulties will arise after the Men are procured. General Armstrong is indefatigable in his Endeavours & I hope will be more successful than at present he seems to expect.
I presume the Hurry in which General Mifflin came prevented a formal Application from yourself to the Persons in Authority here. I would just hint it to your Excelly as I observe they think themselves passed by in the Mode which has been taken & which most probably has been purely accidental.
I am too well acquainted with your many Engagements to take up more of your Time allow me only to add that I am with the most sincere Respect & Attachment my dear General Your most Obliged Affect. & Obed. Hbble Sert

Jos. Reed

